Mr. Justice Breese delivered the opinion of the Court: The attempt disclosed by this record to exalt the overseer of the heating apparatus in the basement of a county court house, into an officer, and claim for him the protection of a court of equity, borders on the ludicrous. With as much propriety, might an engine driver on a railroad claim protection from the court, when he has received notice of dismissal from his employment. The idea is preposterous, and no precedent can be found for such a proceeding in any country, State or nation. If appellant has made a contract with the board of supervisors which they have violated, the courts of law are open to him, in which he can not fail to receive the full measure of redress to which he may be entitled. The remedy there is complete, and equity has no jurisdiction. We are unable to perceive any analogy between the cases cited by appellant and this case. The books furnish no precedent, and principle is wholly against it. The decree must be affirmed. Decree affirmed.